 Case 2:20-cv-00078-MSD-RJK Document 1 Filed 02/14/20 Page 1 of 4 PageID# 1




                IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF VIRGINIA
                             NORFOLK DIVISION

Jonathan Keenan

       Plaintiff,

v.                                                         Civil Action No. 2:20-cv-78

William P. Ahern

       Defendant.


                                    NOTICE OF REMOVAL

       COMES NOW the undersigned defendant William P. Ahern, by counsel, pursuant to 28

U.S.C. §§ 1441(a) and 1446(b), and petitions the Court as follows:

       1.      That on or about April 19, 2019, an action was filed against the defendant in the

Circuit Court for the City of Virginia Beach, Virginia, styled Johnathan Keenan v. William P.

Ahern, which is designated as Case Number CL19002324-00.

       2.      That on February 10, 2020, defendant Ahern was served with a Complaint in this

matter by posted service. A copy of the Complaint and the associated filings made with the

Circuit Court for the City of Virginia Beach, Virginia, as of the date of this Notice, are attached

hereto as Exhibit A.

       3.      That the above described action is a civil action of which this Court has original

jurisdiction under the provisions of 28 U.S.C. §§1331, 1343, in that it is a civil action involving

issues of federal question and civil rights conferred from the Constitution of the United States

and/or the acts of Congress where the Complaint expressly cites 42 U.S.C. § 1983.

       4.      The Complaint also asserts claims purporting to arise under the common law of



                                                 1
 Case 2:20-cv-00078-MSD-RJK Document 1 Filed 02/14/20 Page 2 of 4 PageID# 2




the Commonwealth of Virginia. These claims are so related to Plaintiff’s federal claims that are

within the original jurisdiction of this Court that they form part of the same case or controversy

under Article III of the United States Constitution. Accordingly, this Court possesses

jurisdiction of the supplemental state law claim pursuant to the provisions of 28 U.S.C.

§§1441(C), 1367(a).

       5.      This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b).

       6.      Venue is proper in the Eastern District of Virginia, Norfolk Division pursuant to

28 U.S.C. § 1391 and Local Civil Rule 3 because all or a substantial part of the events alleged to

give rise to the claims asserted are alleged to have occurred within the City of Virginia Beach.

       7.      This Notice of Removal was served on all adverse parties as required by 28

U.S.C. § 1446(d) and a copy of the Notice of Removal will be promptly filed with the Circuit

Court of the City of Virginia Beach.

       8.      That Gerald L. Harris, Esquire is counsel for the defendant, William P. Ahern,

and is authorized to effect the removal on behalf of his client. The facts set forth in the Notice of

Removal are true and correct to the best of counsel’s knowledge, information and belief.

       WHEREFORE, the defendant respectfully effects the removal of this action pending

against him in the Circuit Court for the City of Virginia Beach, Virginia, to the United States

District Court for the Eastern District of Virginia at the Norfolk Division.

                                                      Respectfully submitted,

                                                      WILLIAM P. AHERN

                                                      By    /s/Gerald L. Harris
                                                      Of Counsel




                                                  2
 Case 2:20-cv-00078-MSD-RJK Document 1 Filed 02/14/20 Page 3 of 4 PageID# 3




Mark D. Stiles (VSB No. 30683)
City Attorney
Christopher S. Boynton (VSB No. 38501)
Deputy City Attorney
Gerald L. Harris (VSB No. 80446)
Associate City Attorney
Kathleen A. Keffer (VSB No. 86298)
Assistant City Attorney
Office of the City Attorney
Municipal Center, Building One, Room 260
2401 Courthouse Drive
Virginia Beach, Virginia 23456
(757) 385-4531 (Office)
(757) 385-5687 (Facsimile)
mstiles@vbgov.com
cboynton@vbgov.com
glharris@vbgov.com
kkeffer@vbgov.com
Attorneys for William P. Ahern




                                           3
 Case 2:20-cv-00078-MSD-RJK Document 1 Filed 02/14/20 Page 4 of 4 PageID# 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing Notice of Removal was mailed this 14th
day of February 2020 to Scott J. Flax, Esq., at Tavss Fletcher, 555 Main Street, 14th Floor,
Norfolk, VA 23510

                                            _______/s/____________________
                                             Gerald L. Harris, Esq.

Mark D. Stiles (VSB No. 30683)
City Attorney
Christopher S. Boynton (VSB No. 38501)
Deputy City Attorney
Gerald L. Harris (VSB No. 80446)
Associate City Attorney
Kathleen A. Keffer (VSB No. 86298)
Assistant City Attorney
Office of the City Attorney
Municipal Center, Building One, Room 260
2401 Courthouse Drive
Virginia Beach, Virginia 23456
(757) 385-4531 (Office)
(757) 385-5687 (Facsimile)
mstiles@vbgov.com
cboynton@vbgov.com
glharris@vbgov.com
kkeffer@vbgov.com
Attorneys for William P. Ahern




                                               4
